DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 15, 2020 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 23 to recite fluid flowing under a first applied pressure through a first fluidic port and a second applied pressure through a second fluidic port, and argues that the combination of references cited below do not teach the amended limitations.  The Examiner contends that Applicant’s arguments are not commensurate with the scope of the claims, and do not overcome the teachings of the prior art.  As detailed below, in order to flow culture media from an inlet to an outlet, there must be a pressure gradient between the inlet and the outlet.  Amending the claims to recite an applied pressure does not overcome the reference as any pressure at the inlet of the outlet (including ambient pressure) is applied to respective inlet or outlet.  It appears that Applicant intends to recite a means or mechanism that applies a pressure at the inlet and outlet; however, by merely reciting an applied pressure, the claims are sufficiently broad so as to read on any pressure gradient between an inlet and outlet.  With respect to the dependent claims, Applicant has relied on the arguments for claims 1 and 23 to show that the dependent claims are in condition for allowance.  As stated above, the Examiner does not deem claims 1 and 23 to be in condition for allowance, thus the rejection of the dependent claims is also maintained.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al., (US 2009/0148858).
Regarding claims 1 and 23, Domansky et al., teach a fluidic connection comprising a first substrate having a first fluidic port (paragraph 0036, figure 3 #6) and a second substrate having a 
Patel et al., teach a sample processing apparatus (paragraph 0240) wherein pressurizing an inlet increases pressure through the microfluidic system, which increases the gas-carrying capacity of the fluid and accelerating the rate at which bubbles dissolve into the fluid (paragraph 0342). Patel et al., teach that it is advantageous increase the gas carrying capacity of a fluid as a means of removing bubbles that will not flush out of the system (paragraph 0342).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domansky et al., wherein pressure through the system is increased to increase the gas carrying capacity of a fluid in order to remove bubbles that will not flush out of the system as taught by Patel et al.
Regarding claims 2-5, Domansky et al., teach the first substrate having a fastening or latching mechanism that holds the first and second substrate together (paragraph 0035, figure 3 #21).
Regarding claims 7-9, Domansky et al., teach removing air bubbles (paragraphs 0028, 0038).
Regarding claims 10, 20, and 21, Domansky et al., teach a flow rate ranging from 0.1-1 µl/min per every 1000 cells (paragraph 0042) wherein the bioreactor typically contains 500- 
Regarding claims 11-15, Domansky et al., teach microchannels in a perfusion manifold (paragraphs 0013, 0025, 0026) wherein the manifold is in fluid communication with a microfluidic chip (figures 3 and 4). Domansky et al., also teach the microchannels in fluid communication with the fluidic ports (figure 3 #’s 5, 6).
Regarding claim 16, Domansky et al., teach viable cells in the microchannel (paragraphs 0057, 0059).
Regarding claims 19 and 22, Domansky et al., do not teach the fluid being degassed (whole document).
Regarding claim 24, Domansky et al., teach the first substrate as part of a first device (figure 3 #28) and the second substrate as part of a second device (figure 3 #23). The Examiner notes that Applicant does not provide any specifics as to what constitutes a ‘device’ and contends that any structure connected to the first and second substrates can be construed as a device. Absent specific structural features, the Examiner will consider any component attached to the first or second substrate as the claimed device.
Regarding claims 25 and 26, Domansky et al., teach a microchannel in fluidic communication with a port (paragraph 0036, figure 3 #5).
Regarding claims 27-29, Domansky et al., teach microchannels in a perfusion manifold (paragraphs 0013, 0025, 0026) wherein the manifold is in fluid communication with the second substrate (figures 3 and 4).
Regarding claim 30, Domansky et al., teach cells in a well that is fluidically connected to a microchannel (paragraph 0036) wherein media is supplied to the cells (paragraph 0039). The .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al (US 2009/0148858) as applied to claim 1 above, and further in view of Charest et al., (US 2015/0301027).
Regarding claim 6, Domansky et al., in view of Patel et al., do not teach a gas impermeable polymer.
Charest et al., teach a microfluidic device wherein microchannels are formed from cyclic polyolefin copolymers (paragraph 0034). Charest et al., teach that it is advantageous to utilize cyclic polyolefin copolymers to form microchannels as a means of providing a microchannel that does not absorb or release water soluble factors, provides optical clarity, allows transmission of ultraviolet light, and does not interfere with cellular processes or survival (paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domansky et al., in view of Patel et al., to form microchannels from cyclic polyolefin copolymers in order to provide a microchannel that does not absorb or release water soluble factors, provides optical clarity, allows transmission of ultraviolet light, and does not interfere with cellular processes or survival as taught by Charest et al.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al., (US 2009/0148858) as applied to claim 16 above, and further in view of Baskar et al., (US 2012/0329151).
Regarding claim 17, Domansky et al., in view of Patel et al., do not teach the media being degassed.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domansky et al., in view of Patel et al., wherein the culture media is degassed in order to adjust pH of the culture media as taught by Baskar et al.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al., (US 2009/0148858) as applied to claim 16 above, and further in view of Bliem et al., (US 4,960,706).
Regarding claim 18, Domansky et al., in view of Patel et al., do not teach culture media being unsaturated.
Bliem et al., teach an oxygenator for suspension culture wherein oxygen is provided to the cells by sparging oxygen into the culture media (column 2 lines 46-64). The Examiner notes that the media must be unsaturated if oxygen can be added into the media. Bliem et al., teach that it is advantageous to utilize unsaturated culture medium as a means of providing sufficient oxygen required to support a large number of cells (column 2 lines 59-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domansky et al., in view of Patel et al., to utilize an unsaturated culture medium in order to control the amount of oxygen required to support a large number of cells as taught by Bliem et al.
Claims 31, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al., (US 2009/0148858) as applied to claim 1 above, and further in view of Block et al., (US 2015/0298123.
Regarding claims 31, 32, 34, and 35, Domansky et al., in view of Patel et al., do not teach flowing an additional fluid that does not cause formation of bubbles.
Block et al., teach an apparatus for cultivation of bio-objects (Abstract) wherein culture media is replenished within the device (paragraph 0204).  Block et al., also teach that replenishing culture media does not cause the formation of bubbles (paragraph 0237).  The Examiner notes that Block et al., teach preventing bubble formation by regulating the temperature of the device, which indicates that the fluid is non-degassed thereby meeting the limitations of claims 32 and 35.  Block et al., teach that it is advantageous to replenish culture media as a means of removing waste and performing regular cellular analysis procedures (paragraph 0204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domansky et al., in view of Patel et al., to replenish the culture media in order to remove waste and perform regular cellular analysis procedures as taught by Block et al.
Claims 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domansky et al., (US 2005/0260745) in view of Patel et al., (US 2009/0148858) in view of Block et al., (US 2015/0298123 as applied to claims 31 and 34 above, and further in view of Baskar et al., (US 2012/0329151).
Regarding claims 33 and 36, Domansky et al., in view of Patel et al., in view of Block et al., do not teach degassed culture media.
Baskar et al., teach a method of culturing eukaryotic cells wherein culture media is degassed (paragraph 0091). Baskar et al., teach that it is advantageous to degass culture media adjusting pH of the culture medium (paragraph 0091).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798